Citation Nr: 1633637	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-12 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for glaucoma of both eyes, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for venous insufficiency of the bilateral lower extremities, to include as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for benign prostatic hypertrophy, to include as due to in-service herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2013 videoconference hearing.  A copy of the hearing transcript has been added to the record.

The Board previously remanded these issues in August 2014 for further evidentiary development.

The issues of entitlement to service connection for glaucoma and venous insufficiency of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Benign prostatic hypertrophy was not manifest in service and is otherwise unrelated to service.



CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded the issue of entitlement to service connection for benign prostatic hypertrophy in August 2014. The Board instructed the RO to: (1) contact the Veteran requesting any additional treatment records or authorization to obtain such records; (2) schedule the Veteran for a VA examination to determine the nature and etiology of his claimed benign prostatic hypertrophy; and (3) readjudicate the issue.

VA sent the Veteran an October 2014 letter requesting additional treatment records or appropriate authorization, which resulted in the submission of additional treatment records.  The Veteran was scheduled for and attended a November 2014 VA examination which resulted in the requested medical opinion.  The issue was readjudicated in a November 2014 Supplemental Statement of the Case.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).





II. VA's Duty to Notify and Assist

VA's duty to notify was satisfied by multiple letters, including April 2009 and October 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant Social Security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination in November 2014 to determine the etiology of his prostate condition.  The Veteran has not argued, and the record does not reflect, that the November 2014 medical opinion is inadequate.  38 C.F.R. § 3.159(c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 


As previously noted, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ asked the Veteran specific questions concerning the symptoms of and treatment for his prostate condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  Furthermore, the AVLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.





III.  Service Connection

The Veteran is currently diagnosed with benign prostatic hypertrophy.  He contends that the condition is directly related to his military service, to include exposure to herbicides while serving in Vietnam. 

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  In addition, certain chronic disabilities are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Importantly, the Veteran's diagnosed prostate condition, benign prostatic hypertrophy, is not a chronic condition under 38 C.F.R. § 3.309(a), and as a result, these provisions are not applicable.

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served on active duty in Vietnam and his exposure to herbicide agents is thus presumed.  However, benign prostatic hypertrophy is not a condition listed under 38 C.F.R. § 3.309(e).  The Board notes that prostate cancer is a condition listed as presumptive, however, there is no evidence that the Veteran's prostate condition has been, or currently is, cancerous.  Thus, the regulations pertaining to presumptive service connection based on exposure to herbicides are not applicable to this appeal.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  That notwithstanding, service connection for this disability as due to exposure to herbicides has been considered on a direct service connection basis.  See Stefl, supra; see also Combee, supra. 

A review of service treatment records show no complaints, objective findings, treatment, diagnosis, or any other manifestations of a prostate condition.  At the Veteran's November 1967 separation examination, the Veteran denied frequent or painful urination, blood in urine, and bed wetting, and the examiner noted a normal genitourinary system.

VA treatment records document a diagnosis of benign prostatic hypertrophy in August 2006.  At the Veteran's June 2013 videoconference hearing, he indicated that he first began noticing symptoms six years prior, specifically difficulty urinating.  The Veteran specifically denied any prostate issue in service.  The Veteran is certainly competent to report the onset of symptoms and the diagnosis of a prostate condition as given by a medical professional and the Board has no reason to question the credibility of such history.  See Jandreau, supra. 

After a review of the Veteran's claims file, a November 2014 VA examiner concluded that the Veteran's benign prostatic hypertrophy is less likely than not related to his military service, to include exposure to herbicides.  In reaching this conclusion, the examiner specifically notes a review of service treatment records and a review of medical literature, to include studies from the National Institutes of Health, which do not support a finding that herbicide exposure is related to benign prostatic hypertrophy.

The Board accepts the November 2014 VA examiner's opinion that the Veteran's benign prostatic hypertrophy is less likely than not related to his military service, to include exposure to herbicides, as highly probative medical evidence on this point. The examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra.

The Veteran has specifically denied having a prostate condition while in service.  To the extent that the Veteran's lay assertions of record can be construed as direct evidence that exposure to herbicides in service caused his benign prostatic hypertrophy, the Board finds these statements are not competent evidence.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see also Buchanan, supra. However, the etiology of benign prostatic hypertrophy, or any condition of the genitourinary system, is a complex medical matter beyond the expertise of a layperson.  Jandreau, supra.  In this instance, there is no indication that an individual with appropriate expertise has diagnosed the Veteran with benign prostatic hypertrophy in-service, and the Veteran has specifically denied having a prostate condition in service.  As previously noted, the evidence of record suggests that the Veteran was not diagnosed with benign prostatic hypertrophy until 2006.  There is no indication in the record, through either medical or lay evidence, of manifestations of benign prostatic hypertrophy, or any other prostate condition, prior to 2006.

Additionally, the medical effects of exposure to herbicides is a complex scientific matter beyond the expertise of a layperson.  Moreover, there is no indication that an individual with appropriate expertise has rendered an opinion that the Veteran's benign prostatic hypertrophy was caused by exposure to herbicides.  Rather, the sole medical opinion of record concludes that herbicide exposure is not causatively linked to the development of benign prostatic hypertrophy.  No other Jandreau/Buchanan exceptions apply, and the record is devoid of other evidence to show that exposure to herbicides caused the Veteran's benign prostatic hypertrophy. 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana, supra; see also Jandreau, supra. 

In sum, there is no reliable evidence linking the Veteran's benign prostatic hypertrophy to service.  The contemporaneous records establish that the genitourinary system was normal at separation and benign prostatic hypertrophy was first manifest many years after separation.  The Board finds the contemporaneous records to be probative and consistent with the Veteran's own statements with respect to the onset of a prostate condition.

The more probative evidence establishes that he did not have benign prostatic hypertrophy during service.  Furthermore, benign prostatic hypertrophy is not a presumptive condition under the provisions of 38 C.F.R. § 3.309(e)  for herbicide exposure, and there is no competent evidence of record linking the Veteran's benign prostatic hypertrophy to his in-service herbicide exposure.  The evidence establishes that the remote onset of benign prostatic hypertrophy is unrelated to service. 

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to service connection for benign prostatic hypertrophy, to include as due to in-service herbicide exposure, is denied.


REMAND

Subsequent to the Board's August 2014 Remand, the Veteran was granted service connection for diabetes mellitus in a March 2015 rating decision.  In December 2014, the Veteran submitted a supplemental claim contending that his bilateral glaucoma and his vascular condition of the lower extremities are secondary to his diabetes mellitus.  In addition, the November 2014 VA examiner indicated that a risk factor of glaucoma is diabetes.  A February 2015 VA diabetes examination separately commented that peripheral vascular disease of the bilateral lower extremities is a possible complication of diabetes.

As the November 2014 and February 2015 VA examiners did not specifically comment on the likelihood of the Veteran's diagnosed glaucoma and vascular conditions of the lower extremities being related to his diabetes, the Board finds that remand for clarifying medical opinions is necessary to determine if service connection is warranted under the provisions of 38 C.F.R. § 3.310(a) and (b).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to an examiner of appropriate knowledge and expertise to determine whether any currently diagnosed eye or lower extremity vascular disability is etiologically related to the Veteran's active duty service or secondary to a service-connected disability, specifically diabetes mellitus.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Based on a review of the claims file and the clinical findings of any examination needed, the examiner should:

a) Provide a diagnosis of any eye or lower extremity vascular condition.

b) Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that any currently diagnosed eye or lower extremity vascular disability was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

c) Provide an opinion as to whether it is as least as likely as not any currently diagnosed eye or lower extremity vascular disability was either (1) caused by or (2) is aggravated by a service-connected disability (to include the Veteran's service-connected diabetes mellitus).

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the Veteran's lay assertions and the arguments made by the Veteran's representative.  The examiner should reconcile any conflicting medical evidence of record and address previous VA examinations in November 2014 and February 2015.
If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

2. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


